DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Claims 1 and 7 have been amended. Claims 1-15 have been examined.
Response to Arguments/Amendments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
On pp. 12-13 of the remarks, Applicant essentially argues that ¶ 0069 of cited art of record Pratas is directed to the use of processors and coprocessors, but not processor cores. The rejection cites to Pratas ¶ 0069 to show the consideration that certain processor instructions can be distinguished according to a particular type of processing hardware. The rejection also cites ¶ 0062 which discloses that certain instructions sets are supported by a specific processor core, which other instructions sets are supported by other cores. While Pratas discloses several embodiments, consideration of processor cores is provided as shown at least in ¶ 0065-0069 as cited in the rejection. Applicant’s argument is not persuasive.
On pp. 13-14 of the remarks, Applicant essentially argues that cited art of record Falcon teaches configuration of computation precision, but fails to teach computation scale. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a size of the computation” – see top of p. 14 of the remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note that a clear definition of “scale” was not found in the originally filed disclosure. As such, a broad but reasonable interpretation of the claimed “scale” allows Falcon’s precision “scaling” (see Falcon, ¶ 0082) to provide a teaching of the claimed limitations.
On p. 14 of the remarks, Applicant essentially argues that the cited art of record fails to teach control when “both of the two conditions are met.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Pratas teaches whether an operation is supported by a core (see Pratas ¶ 0069) and Falcon teaches whether a core supports a scale (see Falcon, ¶ 0082). The combination of references teaches the limitations. 
Further arguments on pp. 14-15 of the remarks are based upon previous arguments and are not persuasive of the same reasons provided above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2016/099779 by Pratas et al. (“Pratas”) in view of U.S. Patent Application Publication 2017/0083337 by Burger (“Burger”) and U.S. Patent Application Publication 2016/0026912 by Falcon et al. (“Falcon”).

	In regard to claim 1, Pratas discloses:
1. A neural network processor, comprising: 	See Pratas, at least Fig. 12B, depicting a neural network processor.
a cache; and See Pratas, Fig. 2 and ¶ 0060, e.g. “a set or one or more shared cache units 206.”
a heterogeneous processor connected to the cache, See Pratas, ¶ 0062, e.g. “the cores 202A-N may be homogenous or heterogeneous in terms of architecture instruction set”
wherein the heterogeneous processor includes:
a dedicated core configured to perform one or more types of neural network operations, See Pratas, ¶ 0059, e.g. “the cores 202A-N being a large  Also ¶ 0069, “The processor 310 recognizes these coprocessor instructions as being of a type that should be executed by the attached coprocessor 345.” Also see ¶ 0092, e.g. “compute fully-connected neural networks.” Also ¶ 0141, e.g. “allows convolutions to be performed very efficiently in image processors and neural network accelerators.” 
a generic core configured to perform other types of neural network operations unsupported by the dedicated core, and See Pratas, ¶ 0052, e.g. “The execution units 162 may perform various operations (e.g., shifts, addition, subtraction, multiplication).” Also ¶ 0059, e.g. “the cores 202A-N being one or more general purpose cores.” Also see ¶ 0062, e.g. “two or more of the cores 202A-N may be capable of execution [sic] the same instruction set, while others may be capable of executing only a subset of that instruction set or a different instruction set.” Also see ¶ 0065-0069, e.g. “In one embodiment, the processor 310 executes instructions that control data processing operations of a general type. Embedded within the instructions may be coprocessor instructions. The processor 310 recognizes these coprocessor instructions as being of a type that should be executed by the attached coprocessor 345.” Thus, each of the processors are able to execute general or specialized instructions in support of the neural network operation.
a logic control … configured to … See Pratas, at least Fig. 3, element 310 along with ¶ 0069, e.g. “In one embodiment, the processor 310 executes instructions that control data processing operations of a general type. Embedded within the instructions may be coprocessor instructions.” 
Pratas does not expressly disclose a control core. However, this is taught by Burger. See Burger, Fig. 1 and associated text at ¶ 0039, e.g. “The control unit can communicate with the processing cores 110, the I/O interface 145, and the memory interface 140 via the core interconnect 120 or a side-band interconnect (not shown). The control unit 160 supervises operation of the processor 100. Operations that can be performed by the control unit 160 can include allocation and de-allocation of cores for performing instruction processing, control of input data and output data between any of the cores, register files, the memory interface 140, and/or the I/O interface 145, modification of execution flow, and verifying target location(s) of branch instructions, instruction headers, and other changes in control flow.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ control logic with Burger’s control unit in order to supervise operation of a computation as suggested by Burger. 
receive one or more instructions that indicate one or more neural network operations for computation of a layer of a neural network, See Pratas, ¶ 0069, e.g. “In one embodiment, the processor 310 executes instructions that control data processing operations of a general type. Embedded within the instructions 
determine whether at least a portion of the one or more neural network operations is supported by the dedicated core …, instruct the dedicated core to perform the at least a portion of the one or more neural network operations based on the determination that at least a portion of the one or more neural network operations is supported by the dedicated core, and See Pratas, ¶ 0069, e.g. “The processor 310 recognizes these coprocessor instructions as being of a type that should be executed by the attached coprocessor 345. Accordingly, the processor 310 issues these coprocessor instructions (or control signals representing coprocessor instructions) on a coprocessor bus or other interconnect, to coprocessor 345.”
Pratas does not expressly disclose and whether the dedicated core supports a scale of the computation of the layer of the neural network. However, this is taught by Falcon. See Falcon, ¶ 0082, e.g. “In some embodiment, such weight-shifting mechanisms may be used to shift low-precision weights up and, after results are determined, scale the results back to original precision. The reconfigurable aspects of the calculation circuits may include the precision of the computation and/or the manner of the computation. Specific embodiments of the present disclosure may include modular, reconfigurable, and variable-precision calculation circuits to perform different layers of CNN. Each of the calculation circuits may include same or similarly arranged components that may 
instruct the generic core to perform the one or more neural network operations …See Pratas, ¶ 0061, e.g. “In one embodiment, the processor 310 executes instructions that control data processing operations of a general type. Embedded within the instructions may be coprocessor instructions. The processor 310 recognizes these coprocessor instructions as being of a type that should be executed by the attached coprocessor 345.” Pratas issues generic instructions to the generic processor, and coprocessor instructions to the dedicated coprocessor. As noted above, Burger additionally teaches the use of a control core for scheduling execution upon any particular core.
Pratas does not expressly disclose: … based on the determination that the one or more neural network operations cannot be performed by the dedicated core. However, Pratas teaches that processors support various instruction sets. See Pratas, ¶ 0062, e.g. “The cores 202A-N may be homogenous or heterogeneous in terms of architecture instruction set; that is, two or more of the cores 202A-N may be capable of execution the same instruction set, while others may be capable of executing only a subset of that instruction set or a 
Pratas does not expressly disclose … and … instruct the dedicated core to perform based on the determination … that dedicated core supports the scale of the computation of the layer of the neural network … or … instruct the generic core to perform based on the determination … that the dedicated core does not support the scale of the computation of the laver of the neural network. However, this is taught by Falcon. See Falcon, ¶ 0082, e.g. “reusing the same calculation circuits whose precisions may be adapted for the requirements of different types of computation.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ determination of core support with Falcon’s determination of scale support in order to reuse a calculation circuit that supports an operation as suggested by Falcon.

	In regard to claim 2, Pratas also discloses:
2. The neural network processor of claim 1, further comprising: a memory configured to store the one or more instructions for the neural network operations, wherein the cache is connected to the memory to receive the one or more instructions for the neural network operations sent from the memory. See Pratas, ¶ 0075, e.g. “a storage unit 428 such as a disk drive or other mass storage device which may include instructions/code and data 430.” See Pratas, Fig. 4, elements 428 and 430. Also see ¶ 0057, e.g. “While the illustrated embodiment of the processor also includes separate instruction and data cache units 134/174 and a shared L2 cache unit 176, alternative embodiments may have a single internal cache for both instructions and data, such as, for example, a Level 1 (L1) internal cache, or multiple levels of internal cache. In some embodiments, the system may include a combination of an internal cache and an external cache that is external to the core and/or the processor. Alternatively, all of the cache may be external to the core and/or the processor.”

	In regard to claim 3, Pratas also discloses:
3. The neural network processor of claim 2, wherein, the heterogeneous processor is further configured to return a computation result to the cache and instruct the cache to write the computation result back into the memory. See Pratas, ¶ 0101, e.g. “The first bus (1) is used to bring data, kernels and weights to the PUs 1300-1303, while the second (2) is used to deliver either partial or final results.” See Pratas, ¶ 00115, e.g. “Figure 18A illustrates one embodiment of the memory organization where memory banks 1801-1806 and interconnects 1811-1816 are shared among different types of data (e.g. the input image and partial results) executed within an execution cluster 1800 (e.g., comprising a plurality of processing units (PUs)).”


4. The neural network processor of claim 3, wherein the cache is connected to the memory via a memory bus and the heterogeneous processor is connected to the cache via a cache bus. See Pratas, Fig. 13, elements 1, 2, and 3, depicting various busses for providing data. Also see ¶ 00101, e.g. “bus.”

	In regard to claim 5, Pratas also discloses:
5. The neural network processor of claim 4, wherein the cache includes a non-shared cache, See Pratas, Fig. 6, elements 504A-504N, depicting non-shared caches.
wherein the non-shared cache includes a plurality of secondary caches, (Note that this limitation is interpreted in view of Fig. 1, elements 121 of Applicant’s disclosure) See Pratas, Fig. 6, elements 504A-504N.
wherein the heterogeneous processor includes a plurality of dedicated cores, See Pratas, ¶ 0059, e.g. “the cores 202A-N being a large number of special purpose cores.” Also see ¶ 0062, e.g. “two or more of the cores 202A-N may be capable of execution the same instruction set, while others may be capable of executing only a subset of that instruction set or a different instruction set.”
wherein the logic control core, the generic core and each of the dedicated cores are respectively connected to one of the secondary caches via the cache bus,  See Pratas, Fig. 1B, depicting connection of an execution cluster to a cache.
wherein each of the dedicated cores is configured to perform a type of the neural network operations, and  See ¶ 0092, e.g. “an optimized architecture to compute fully-connected neural networks very efficiently.”
wherein the generic core is configured to perform a neural network operation unsupported by any of the dedicated cores. See Pratas, ¶ 0059, e.g. “general purpose cores.” See ¶ 0069, e.g. “the processor 310 executes instructions that control data processing operations of a general type.” 

	In regard to claim 6, Pratas also discloses:
6. The neural network processor of claim 4, wherein the cache is a shared cache, See Pratas, Fig. 2, element 206, depicting a shared cache.
wherein the heterogeneous processor includes a plurality of generic cores and a plurality of dedicated cores, See Pratas, ¶ 0059, e.g. “a CPU with the special purpose logic 208 being integrated graphics and/or scientific (throughput) logic (which may include one or more cores), and the cores 202A-N being one or more general purpose cores (e.g., general purpose in-order cores, general purpose out-of-order cores, a combination of the two).”
wherein each of the dedicated cores is configured to perform a type of neural network operation, and See ¶ 0092, e.g. “an optimized architecture to compute fully-connected neural networks very efficiently.”
wherein the generic cores are configured to perform a neural network operation unsupported by any of the dedicated cores. See Pratas, ¶ 0059, e.g. “general purpose 

	In regard to claim 7, Pratas discloses:
7. A neural network computation method, comprising:  See Pratas, p. 15, e.g. “Method.”
performing, by a dedicated core of a heterogeneous processor, one or more types of neural network operations, wherein the heterogenous processor is connected to a cache; See Pratas, ¶ 0059, e.g. “the cores 202A-N being a large number of special purpose cores.” Also see ¶ 0062, e.g. “two or more of the cores 202A-N may be capable of execution the same instruction set, while others may be capable of executing only a subset of that instruction set or a different instruction set.” Also ¶ 0069, “The processor 310 recognizes these coprocessor instructions as being of a type that should be executed by the attached coprocessor 345.” Also see Pratas, Fig. 2 and ¶ 0060, e.g. “a set or one or more shared cache units 206.” Also see ¶ 0092, e.g. “compute fully-connected neural networks.” Also ¶ 0141, e.g. “allows convolutions to be performed very efficiently in image processors and neural network accelerators.”
performing, by a generic core of the heterogenous processor, other types of neural network operations unsupported by the dedicated core; and  See Pratas, ¶ 0052, e.g. “The execution units 162 may perform various operations (e.g., shifts, addition, subtraction, multiplication).” See Pratas, ¶ 0059, e.g. “general purpose cores.” Also see ¶ 0065-0069, e.g. “In one embodiment, the processor 310 executes instructions that 
receiving, by a logic control …, one or more instructions that indicate one or more neural network operations for computation of a layer of a neural network, See Pratas, ¶ 0069, e.g. “In one embodiment, the processor 310 executes instructions that control data processing operations of a general type. Embedded within the instructions may be coprocessor instructions.” Also see Fig. 8, depicting an exemplary neural network having multiple layers for computation.
Pratas does not expressly disclose a control core. However, this is taught by Burger. See Burger, Fig. 1 and associated text at ¶ 0039, e.g. “The control unit can communicate with the processing cores 110, the I/O interface 145, and the memory interface 140 via the core interconnect 120 or a side-band interconnect (not shown). The control unit 160 supervises operation of the processor 100. Operations that can be performed by the control unit 160 can include allocation and de-allocation of cores for performing instruction processing, control of input data and output data between any of the cores, register files, the memory interface 140, and/or the I/O interface 145, modification of execution flow, and verifying target location(s) of branch instructions, instruction headers, and other 
determining, by a logic control core, whether at least a portion of the one or more neural network operations is supported by the dedicated core, …; instructing, by a logic control core, the dedicated core to perform the at least a portion of the one or more neural network operations based on the determination that at least a portion of the one or more neural network operations can be performed by the dedicated core, and See Pratas, ¶ 0069, e.g. “The processor 310 recognizes these coprocessor instructions as being of a type that should be executed by the attached coprocessor 345. Accordingly, the processor 310 issues these coprocessor instructions (or control signals representing coprocessor instructions) on a coprocessor bus or other interconnect, to coprocessor 345.”
Pratas does not expressly disclose and whether the dedicated core supports a scale of the computation of the layer of the neural network. However, this is taught by Falcon. See Falcon, ¶ 0082, e.g. “In some embodiment, such weight-shifting mechanisms may be used to shift low-precision weights up and, after results are determined, scale the results back to original precision. The reconfigurable aspects of the calculation circuits may include the precision of the computation and/or the manner of the computation. Specific embodiments of 
instructing, by a logic control core, the generic core to perform the one or more neural network operations … See Pratas, ¶ 0061, e.g. “In one embodiment, the processor 310 executes instructions that control data processing operations of a general type. Embedded within the instructions may be coprocessor instructions. The processor 310 recognizes these coprocessor instructions as being of a type that should be executed by the attached coprocessor 345.” Pratas issues generic instructions to the generic processor, and coprocessor instructions to the dedicated coprocessor. As noted above, Burger additionally teaches the use of a control core for scheduling execution upon any particular core.
Pratas does not expressly disclose: … based on the determination that the one or more neural network operations is supported by the dedicated core. However, Pratas teaches that processors support various instruction sets. See 
Pratas does not expressly disclose … and … instruct the dedicated core to perform based on the determination … that dedicated core supports the scale of the computation of the layer of the neural network … or … instruct the generic core to perform based on the determination … that the dedicated core does not support the scale of the computation of the laver of the neural network. However, this is taught by Falcon. See Falcon, ¶ 0082, e.g. “reusing the same calculation circuits whose precisions may be adapted for the requirements of different types of computation.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ determination of core support with Falcon’s determination of scale support in order to reuse a calculation circuit that supports an operation as suggested by Falcon.

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pratas, Burger and Falcon as applied above, and further in view of “Computer Architecture: A Quantitative Approach” by Hennessy et al. (“Hennessy”).

In regard to claim 8, Pratas also discloses:
8. The neural network computation method of claim 7, further comprising: prior to the heterogeneous processor receiving neural network data and the one or more instructions for the neural network operations from the cache, reading, by the cache, the neural network data and the one or more instructions for the neural network operations from a memory. See Pratas, ¶ 0060, e.g. “The memory hierarchy includes one or more levels of cache within the cores, a set or one or more shared cache units 206, and external memory (not shown) coupled to the set of integrated memory controller units 214.” Pratas does not expressly disclose reading from a memory to a cache. However, this is taught by Hennessy. See Hennessy, p. 40, Figure 1.1.15, depicting a memory hierarchy including the use of a cache and memory. Also see p. 41, e.g. “When the CPU does not find a data item it needs in the cache, a cache miss occurs. A fixed-size block of data, called a block, containing the requested word is retrieved from the main memory and placed into the cache.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ memory hierarchy with Hennessy’s cache miss in order to improve performance as generally discussed by Hennessy (see at least the discussion on p. 40).


9. The neural network computation method of claim 8, further comprising: after performing the one or more neural network operations, sending a computation result to the cache, and controlling the cache to write the computation result back to the memory. See Hennessy, the bottom of p. 379, discussing write policies and the use of a “dirty bit” to designate modified blocks (i.e. a block that contains the result of a computation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ memory hierarchy with Hennessy’s write policies in order to keep a cache consistent with lower levels of a memory hierarchy as suggested by Hennessy (see top of p. 380).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pratas, Burger, Falcon and Hennessy as applied above, and further in view of United States Patent Application Publication 20180197075 by Modha (“Modha”) and United States Patent Application Publication 2011/0087943 by Mangione-Smith et al. (“Mangione-Smith”).

	In regard to claim 10, Pratas also discloses:
10. The neural network computation method of claim 8, further comprising: 
Pratas does not expressly disclose determining, by the logic control core in the heterogeneous processor, whether or not an available dedicated core exists according to type and parameters for a neural network model in the neural network data, However, c, Ac, Bc, σc) and that Tc is available to receive Nc upon computation.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ cores with Modha’s availability determination in order to ensure that a core is properly configured and minimize total run-time for a network as suggested by Modha (see ¶ 0033-0034).
identifying the available dedicated core as a target core, sending, by the logic control core in the heterogeneous processor, a signal to the target core; See Modha, ¶ 0043, e.g. “In some embodiments, the structured message may include components [q, Δ, A, N], where q is a target core, Δ is a difference such that the message will be used in computation step τ+Δ, A is a target axon, and N is the neuron firing value.” 
Pratas discloses address and data store units. See Pratas, ¶ 0053, e.g. “memory access units 164 may include a load unit, a store address unit, and a store data unit, each of which is coupled to the data TLB unit 172 in the memory unit 170.” However, Pratas does not expressly disclose: sending addresses corresponding to the neural network data and the instructions of the neural network operation to the target core. However, this is taught by Mangione-Smith. See Mangione-Smith, Fig. 3 and ¶ 0033, e.g. “the packet 310 may represent application data, streaming packets, instructions, addresses, other data, control messages, or the like or any combination thereof.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ address store with Mangione-Smith’s 
acquiring, by the target core, the neural network data and the instructions of the neural network operations from the memory through a non-shared cache according to the addresses, performing the neural network operations, and outputting a computation result to the memory through the non-shared cache. See Pratas, ¶ 0080, e.g. “Program code, such as code 430 illustrated in Figure 4, may be applied to input instructions to perform the functions described herein and generate output information.” Also see Pratas, Fig. 6, elements 504A-504N, depicting non-shared caches.

	In regard to claim 11, Pratas also discloses:
11. The neural network computation method of claim 10, further comprising: 
Pratas does not expressly disclose if no available dedicated core exists, sending, by the logic control core in the heterogeneous processor, a signal to a generic core, and sending the addresses corresponding to the neural network data and the instructions of the neural network operations to the generic core, However, this is taught by Ma. See Ma, ¶ 0159, e.g. “scheduling instructions to make full use of all available GPU 614 hardware (e.g., cores etc.).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ cores with Ma’s scheduling in order to make full use of available hardware as suggested by Ma.
acquiring, by the generic core, the neural network data and the instructions of the neural network operations from the memory through the non-shared cache according to the addresses, performing the neural network operation, and outputting a computation result to the memory through the non-shared cache. See Pratas, ¶ 0080, e.g. “Program code, such as code 430 illustrated in Figure 4, may be applied to input instructions to perform the functions described herein and generate output information.” Also see Pratas, Fig. 6, elements 504A-504N, depicting non-shared caches.

	In regard to claim 12, Pratas also discloses:
12. The neural network computation method of claim 10, wherein, the available dedicated core is a dedicated core that supports the neural network operations and supports scale of the neural network operations. See Pratas, ¶ 0050, e.g. “special-purpose core.” Also see ¶ 00168, e.g. “the design can be easily scaled.” Also see Falcon, ¶ 0082.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pratas, Burger, Falcon, Hennessy, Modha, and Mangione-Smith as applied above, and further in view of United States Patent Application Publication 2018/0174033 by Davies (“Davies”).

	In regard to claim 13, Pratas also discloses:
13. The neural network computation method of claim 11, further comprising: 
	Pratas does not expressly disclose analyzing, by the logic control core in the heterogeneous processor, the type and parameters for the neural network model in the neural network data, However, this is taught by Modha. See Modha, ¶ 0043, e.g. “In  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ cores with Modha’s parameters in order to ensure that a core is properly configured and minimize total run-time for a network as suggested by Modha (see ¶ 0033-0034).
Pratas does not expressly disclose: determining for each neural network layer respectively whether an available dedicated core exists, allocating a corresponding generic core or dedicated core for each neural network layer, to obtain a core sequence corresponding to the neural network layer, However, this is taught by Modha. See Modha, ¶ 0034, e.g. “In particular, the scheduler ensures that a given physical core is properly configured with (Wc, Ac, Bc, σc) and that Tc is available to receive Nc upon computation.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ cores with Modha’s availability determination in order to ensure that a core is properly configured and minimize total run-time for a network as suggested by Modha (see ¶ 0033-0034).
Pratas discloses address and data store units. See Pratas, ¶ 0053, e.g. “memory access units 164 may include a load unit, a store address unit, and a store data unit, each of which is coupled to the data TLB unit 172 in the memory unit 170.” But Pratas does not expressly disclose: sending, by the logic control core in the heterogeneous processor, addresses corresponding to the neural network data and the instructions for the neural network operations to the dedicated core or generic core corresponding to the neural network layer, However, this is taught by Mangione-Smith. See Mangione-Smith, Fig. 3 and ¶ 0033, e.g. “the packet 310 may represent application data, streaming packets, instructions, addresses, other data, control messages, or the like or any combination thereof.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ addresses with Mangione-Smith’s address packets in order to provide needed data for processing by a core as suggested by Mangione-Smith (see ¶ 0029).
Pratas does not expressly disclose sending a serial number of a next dedicated core or generic core in the core sequence to the dedicated core or the generic core corresponding to the neural network layer, However, this is taught by Davies. See Davies, ¶ 0071, e.g. “As each spike message is received by its destination core, the AxonID identifier from the spike message's payload is mapped through the SYNAPSE_MAP 312 table to give a (base_address, length) pair that corresponds to one or more dendrites of the neuron identified in the spike message.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ cores with Davies’ identifier in order to specify connections as suggested by Davies.
reading, by the dedicated core and generic core corresponding to the neural network layer, the neural network data and the instructions of the neural network operations from the addresses, performing the neural network operations, sending a computation result to an assigned address of a shared cache, and See Pratas, ¶ 0080, 
Pratas does not expressly disclose controlling, by the logic control core, the shared cache to write the computation result of the neural network layer back to the memory. However, this is taught by Hennessy. See Hennessy, p. 40, Figure 1.1.15, depicting a memory hierarchy including the use of a cache and memory. Also see p. 41, e.g. “When the CPU does not find a data item it needs in the cache, a cache miss occurs. A fixed-size block of data, called a block, containing the requested word is retrieved from the main memory and placed into the cache.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pratas’ memory hierarchy with Hennessy’s cache miss in order to improve performance as generally discussed by Hennessy (see at least the discussion on p. 40).

	In regard to claim 14, parent claim 13 is addressed above. All further limitations have been addressed in the above rejection of claim 12.

	In regard to claim 15, Pratas also discloses:
15. The neural network computation method of claim 14, wherein the neural network operations include a pulse neural network computation, a convolution computation, a fully connected layer computation, a concatenation computation, a bitwise addition/multiplication, a Relu computation, a pooling computation and/or a Batch Norm computation of the neural network. See Pratas, ¶ 00114, e.g. “The embodiments of the invention described below include a scratchpad memory design for hardware convolvers and neural network accelerators.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2018/0300600 by Ma et al. teaches determining whether to instruct a dedicated core to perform a particular operation/instruction (see Ma, ¶ 0159).
"ARM Processor Fundamentals" by Sloss et al. teaches the well-known use of coprocessors to execute specialized instructions (see Sloss, pp. 36-37, section 2.5.3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121